Citation Nr: 1624698	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-38 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript is of record.  

In September 2015, the Board remanded this case to the Agency of Original Jurisdiction for further development and it has now been returned to the Board.  

In a November 2015 statement, the Veteran asserted that he is having hip problems as a result of the service-connected right knee disability.  At the May 2015 hearing, the Veteran also stated that he had been advised to not to return to work for six weeks following a September 2013 right knee surgery and raised the issue of entitlement to a convalescence rating following the right knee surgery.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350(a).  38 C.F.R. § 3.155(a) (2015); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  When such a communication is received, the RO shall notify the claimant of the information needed to complete the application form or form prescribed by VA.  38 C.F.R. § 3.155(a) 2015); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2015).  Those requests are referred to the Agency of Original Jurisdiction for appropriate action.   


FINDING OF FACT

The Veteran has slight instability of the right knee, with locking, painful limited flexion, weakness, stiffness, tenderness, fatigue, lack of endurance, and arthritis confirmed by x-ray.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disability pursuant to Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a separate 10 percent rating for right knee arthritis pursuant to Diagnostic Code 5003 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified of how to substantiate a service connection claim in a February 2009 letter.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication in the September 2009 rating decision, July 2010 statement of the case, and November 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Veteran underwent VA examinations in August 2009 and October 2015.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his right knee disability in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board remanded this case in September 2015 to obtain additional VA treatment records and provide the Veteran a VA examination.  These actions were accomplished.  The Board finds substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased ratings under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, when it is not possible to separate the effects of a service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181 (1998).  

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial rating, the Board has considered all evidence of severity since the effective date for service connection.  

The Veteran's right knee disability was assigned an initial 10 percent disability rating under Diagnostic Code 5257, other impairment of the knee.  Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

In this case, the Board finds that the evidence of record does not show that the Veteran has moderate recurrent subluxation or lateral instability.  At an August 2009 VA examination, the Veteran reported that his knee gave way and locked.  On examination there was no subluxation and the knee was stable.  Even though there was no objective evidence of instability, the examiner diagnosed chondromalacia with instability and listed giving way and locking as symptoms of that condition.  

A July 2013 private medical record from Chastain Resurgens Orthopaedics noted complaints of locking and giving way of moderate severity.  However, upon testing the joint was stable.  A September 2013 record from Chastain Resurgens Orthopaedics noted complaints of episodic locking.  The Veteran's knee was stable on objective examination.  October 2013 and January 2014 records from Chastain Resurgens Orthopaedics noted that the Veteran did not have instability.  

At an October 2015 VA examination, the examiner found that there was no knee instability upon testing, nor was there recurrent subluxation.  

The Veteran has submitted lay evidence in support of the claim.  In October 2009, he reported that his knee locked.  At the May 2015 hearing, he stated that his knee locked and popped.  The Veteran is competent to report knee locking and instability.  Additionally, his description of his symptoms is credible.  However, his instability has not been confirmed by objective medical testing and therefore the Board finds that it is more accurately described as slight.  The Board finds that objective testing has not identified instability of the knee, although the Veteran has credibly reported some instability and locking of the knee.  Therefore, the Board finds that instability to be no more than slight.  Therefore, a 20 percent disability rating under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a (2015).  

The Board must also consider other potentially applicable Diagnostic Codes for the Veteran's right knee disability.  

The record shows that the Veteran had a meniscus tear that causes frank locking.  The Veteran's meniscus condition is manifested by frequent episodes of locking and joint pain.  His McMurray's test has been positive, indicating a meniscus tear.  His records also note findings of crepitus.  Under Diagnostic Code 5258, semilunar cartilage that is dislocated with frequent episodes of locking, pain, and effusion into the joint, a 20 percent rating is warranted.  38 C.F.R. § 4.71a (2015).  A higher rating under Diagnostic Code 5258 is not warranted in this case because although a meniscal condition is present, he does not have meniscal dislocation.  

Under Diagnostic Code 5259, a maximum 10 percent rating is warranted for the removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2015).  Here, the Veteran has not had removal of the meniscus.  Therefore, application of Diagnostic Code 5259 is not warranted.  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  Under Diagnostic Code 5003, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2015).  

At an October 2015 VA examination, it was noted that the Veteran had arthritis confirmed by imaging studies.  For a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 488 (1991).  In this case, the Veteran has painful, limited flexion and arthritis confirmed by x-ray.  Therefore, a separate 10 percent rating for arthritis is warranted. 

There are two Diagnostic Codes for limitation of motion of the knee, they provide criteria for limitation of flexion and extension of the leg.  When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80 (1997).  

Under Diagnostic Code 5260, limitation of flexion of the leg, a 0 percent rating is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a (2015).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).  At worst, the Veteran had limitation of flexion to 90 degrees with pain at 80 degrees at the August 2009 VA examination.  He has also consistently reported stiffness, swelling, and weakness.  A 10 percent rating is warranted for arthritis confirmed by x-ray with painful limited motion.  However, a 20 percent disability rating is not warranted under Diagnostic Code 5260 because even when considering other functionally limiting factors, such as pin, his limitation of flexion is not more closely described as being limited to 30 degrees.  Additionally, he does not have  x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations to warrant a 20 percent rating under Diagnostic Code 5003.  

Under Diagnostic Code 5261, limitation of extension of the leg, a 0 percent rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a (2015).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2015).  In this case, the Veteran has consistently had normal extension on examination.  Even when considering the other functionally limiting factors, his extension does not meet the criteria for a compensable rating.  Therefore, no separate or higher rating is warranted under Diagnostic Code 5261.

At the May 2015 hearing, the Veteran and representative attempted to estimate the Veteran's limitation of motion in degrees.  Although the Veteran is competent to state that he experiences limited motion, he is not competent to estimate limitation in degrees.  Additionally, use of a goniometer is indispensable in providing accurate measurements of limitation of motion.  38 C.F.R. § 4.46 (2015).  Therefore, the lay estimates of limitation of motion in degrees are not probative.  In any event the evidence does not show that the Veteran's knee motion is limited in extension or is limited to such a degree in flexion that would warrant any higher or separate rating.

The Veteran's knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and he does not have genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2015).  Therefore, no rating pursuant to those Diagnostic Codes is warranted.  When a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland v. McDonald, 22 Vet. App. 333 (2015); Suttman v. Brown, 5. Vet. App. 127 (1993).  

In summary, an initial disability rating in excess of 10 percent for a right knee disability under Diagnostic Code 5257 is denied.  However, a separate 10 percent disability rating under Diagnostic Code 5003 is granted.  The Veteran's symptoms from a right knee disability have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not assign any staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board finds that there is no evidence of exceptional or unusual circumstances to warrant referral of this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The manifestations of the Veteran's right knee disability are contemplated by the schedular criteria.  His complaints of instability, locking, painful limited motion, weakness, stiffness, tenderness, fatigue, and lack of endurance are contemplated by Diagnostic Codes 5003 and 5257 and by the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right knee disability, such that he is adequately compensated for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment due to the right knee disability.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual disabilities do not capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his right knee disability makes him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record shows that he is employed full time in the field of law enforcement.  


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability under Diagnostic Code 5257 is denied.  

Entitlement to a separate 10 percent rating for right knee arthritis under Diagnostic Code 5003 is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


